                               Case 20-33357 Document 1 Filed in TXSB on 07/01/20 Page 1 of 32


  Fill in this information to identify the case:


  United States Bankruptcy Court for the Southern District of Texas

  Case number (if known):                                      Chapter 11

                                                                                                                                                           Check if this is an
                                                                                                                                                            amended filing



 Official Form 201
 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                      04/20

 If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
 number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


   1.    Debtor’s name                              NPC International Holdings, LLC


   2.    All other names debtor used                Formerly known as NPC International Holdings, Inc.
         in the last 8 years

         Include any assumed names, trade
         names, and doing business as
         names


   3.    Debtor’s federal Employer
         Identification Number (EIN)                XX-XXXXXXX


   4.    Debtor’s                Principal place of business                                              Mailing address, if different from principal place of
         address                                                                                          business


                                 4200               W. 115th Street Suite 200
                                 Number             Street                                                Number                       Street



                                                                                                          P.O. Box


                                 Leawood            Kansas               66211
                                 City               State                ZIP Code                         City                         State           ZIP Code

                                                                                                          Location of principal assets, if different from principal
                                                                                                          place of business
                                 Johnson
                                 County
                                                                                                          Number                       Street




                                                                                                          City                         State           ZIP Code



   5.    Debtor’s website (URL)                    https://www.npcinternational.com/



   6.    Type of debtor                             ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                                    ☐ Partnership (excluding LLP)
                                                    ☐ Other. Specify:



Official Form 201                                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               Page 1
Debtor
                        Case 20-33357 Document 1 Filed in TXSB onCase
                                                                  07/01/20         Page 2 of 32
                                                                      number (if known)
               NPC International Holdings, LLC
               Name


                                             A. Check one:
7.   Describe debtor’s business
                                             ☐   Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                             ☐   Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                             ☐   Railroad (as defined in 11 U.S.C. § 101(44))
                                             ☐   Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                             ☐   Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                             ☐   Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                             ☒   None of the above


                                             B. Check all that apply:

                                             ☐ Tax- entity (as described in 26 U.S.C. § 501)
                                             ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)
                                             ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                             C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                                7225 – Restaurants and Other Eating Places


                                             Check one:
8.   Under which chapter of the
     Bankruptcy Code is the                  ☐ Chapter 7
     debtor filing?                          ☐ Chapter 9
                                             ☒ Chapter 11. Check all that apply:
     A debtor who is a “small business                        ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and
     debtor” must check the first sub-box.                      its aggregate noncontingent liquidated debts (excluding debts owed to insiders
     A debtor as defined in § 1182(1)                           or affiliates) are less than $2,725,625. If this sub-box is selected, attach the
     who elects to proceed under                                most recent balance sheet, statement of operations, cash-flow statement,
     subchapter V of chapter 11 (whether                        and federal income tax return or if any of these documents do not exist,
     or not the debtor is a “small                              follow the procedure in 11 U.S.C. § 1116(1)(B).
     business debtor”) must check the                         ☐ The debtor is a debtor as defined in 11 U.S.C. § 1182(1). Its aggregate
     second sub-box.                                            noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                are less than $7,500,000 and it chooses to proceed under Subchapter V of
                                                                Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                                statement of operations, cash-flow statement, and federal income tax return or
                                                                if any of these documents do not exist, follow the procedure in 11 U.S.C. §
                                                                1116(1)(B).
                                                              ☐ A plan is being filed with this petition.
                                                              ☐ Acceptances of the plan were solicited prepetition from one or more classes of
                                                                creditors, in accordance with 11 U.S.C. § 1126(b).
                                                              ☐ The debtor is required to file periodic reports (for example, 10K and 10Q) with
                                                                the Securities and Exchange Commission according to § 13 or 15(d) of the
                                                                Securities Exchange Act of 1934. File the Attachment to Voluntary Petition for
                                                                Non-Individuals Filing for Bankruptcy under Chapter 11 (Official Form 201A)
                                                                with this form.
                                                              ☐ The debtor is a shell company as defined in the Securities Exchange Act of
                                                                1934 Rule 12b-2.
                                             ☐ Chapter 12


9.   Were prior bankruptcy cases             ☒ No
     filed by or against the debtor
                                             ☐ Yes        District                       When                          Case number
     within the last 8 years?
     If more than 2 cases, attach a                                                                    MM/ DD/ YYYY
     separate list.
                                                          District                       When                          Case number

                                                                                                       MM / DD/ YYYY




Official Form 201                                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    Page 2
Debtor
                         Case 20-33357 Document 1 Filed in TXSB onCase
                                                                   07/01/20         Page 3 of 32
                                                                       number (if known)
               NPC International Holdings, LLC
               Name


10. Are any bankruptcy cases              ☐ No
    pending or being filed by a
                                          ☒ Yes           Debtor         See Schedule 1                                      Relationship      See Schedule 1
    business partner or an
    affiliate of the debtor?                              District       Southern District of Texas                          When              July 1, 2020
     List all cases. If more than 1,                      Case number, if known                                                                MM / DD/ YYYY
     attach a separate list.


   11. Why is the case filed in this         Check all that apply:
       district?
                                             ☐    Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                  immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                  district.
                                             ☒    A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or have
                                          ☒ No
    possession of any real
    property or personal property         ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    that needs immediate                              Why does the property need immediate attention? (Check all that apply.)
    attention?                                       ☐     It poses or is alleged to pose a threat of imminent and identifiable hazard to public
                                                           health or safety.
                                                           What is the hazard?
                                                     ☐     It needs to be physically secured or protected from the weather.
                                                     ☐     It includes perishable goods or assets that could quickly deteriorate or lose value
                                                           without attention (for example, livestock, seasonal goods, meat, dairy, produce, or
                                                           securities-related assets or other options).

                                                      ☐ Other


                                                       Where is the property?
                                                                                         Number                     Street


                                                                                         City                                State                   ZIP Code
                                                     Is the property insured?
                                                                                         ☐ No
                                                                                         ☐ Yes. Insurance agency
                                                                                                   Contact Name
                                                                                                   Phone




                Statistical and administrative information



   13. Debtor’s estimation of            Check one:
       available funds                   ☒    Funds will be available for distribution to unsecured creditors.
                                         ☐    After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

   14. Estimated number of               ☐    1-49                                      ☐     1,000-5,000                            ☒      25,001-50,000
       creditors                         ☐    50-99                                     ☐     5,001-10,000                           ☐      50,001-100,000
         (on a consolidated basis)       ☐    100-199                                   ☐     10,001-25,000                          ☐      More than 100,000
                                         ☐    200-999

   15. Estimated assets                  ☐    $0-$50,000                                ☐     $1,000,001-$10 million                 ☐      $500,000,001-$1 billion
         (on a consolidated basis)       ☐    $50,001-$100,000                          ☐     $10,000,001-$50 million                ☒      $1,000,000,001-$10 billion
                                         ☐    $100,001-$500,000                                                                      ☐      $10,000,000,001-$50 billion
                                                                                        ☐     $50,000,001-$100 million
                                         ☐    $500,001-$1 million                                                                    ☐      More than $50 billion
                                                                                        ☐     $100,000,001-$500 million

Official Form 201                                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     Page 3
Debtor
                        Case 20-33357 Document 1 Filed in TXSB onCase
                                                                  07/01/20         Page 4 of 32
                                                                      number (if known)
               NPC International Holdings, LLC
               Name



   16. Estimated liabilities             ☐   $0-$50,000                                 ☐     $1,000,001-$10 million            ☐      $500,000,001-$1 billion
         (on a consolidated basis)       ☐   $50,001-$100,000                           ☐     $10,000,001-$50 million           ☒      $1,000,000,001-$10 billion
                                         ☐   $100,001-$500,000                                                                  ☐      $10,000,000,001-$50 billion
                                                                                        ☐     $50,000,001-$100 million
                                         ☐   $500,001-$1 million                                                                ☐      More than $50 billion
                                                                                        ☐     $100,000,001-$500 million



                Request for Relief, Declaration, and Signatures


WARNING − Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
          $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

     17. Declaration and signature of                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
         authorized representative of                 this petition.
         debtor
                                                     I have been authorized to file this petition on behalf of the debtor.

                                                     I have examined the information in this petition and have a reasonable belief that the information is true
                                                      and correct.
                                                      I declare under penalty of perjury that the foregoing is true and correct.

                                                              Executed on July 1, 2020
                                                                        MM/DD/YYYY



                                                           /s/ Eric Koza                                               Eric Koza
                                                            Signature of authorized representative of debtor            Printed name

                                                            Chief Restructuring Officer
                                                            Title




     18. Signature of attorney                         /s/ Alfredo R. Pérez                                        Date      July 1, 2020
                                                        Signature of attorney for debtor                                      MM / DD / YYYY

                                                        Alfredo R. Pérez                                            Kevin Bostel
                                                        Printed Name

                                                        Weil, Gotshal & Manges LLP                                  Weil, Gotshal & Manges LLP
                                                        Firm Name

                                                        700 Louisiana Street, Suite 1700                            767 Fifth Avenue
                                                        Address

                                                        Houston, Texas 77002                                        New York, New York 10153
                                                        City/State/Zip

                                                        (713) 546-5000                                              (212) 310-8000
                                                        Contact Phone

                                                        alfredo.perez@weil.com                                      kevin.bostel@weil.com
                                                        Email Address

                                                        15776275                            Texas
                                                        Bar Number                          State




Official Form 201                                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                Page 4
         Case 20-33357 Document 1 Filed in TXSB on 07/01/20 Page 5 of 32




                                             Schedule 1

           Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

               On the date hereof, each of the affiliated entities listed below, including the debtor
in this chapter 11 case (collectively, the “Debtors”), filed a voluntary petition for relief under
chapter 11 of title 11 of the United States Code in the United States Bankruptcy Court for the
Southern District of Texas (the “Court”). A motion will be filed with the Court requesting that
the chapter 11 cases of the entities listed below be consolidated for procedural purposes only and
jointly administered, pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure,
under the case number assigned to the chapter 11 case of NPC International, Inc.

                        COMPANY                                   CASE NUMBER
       NPC International, Inc.                                       20-_____( )
       NPC Restaurant Holdings I LLC                                 20-_____( )
       NPC Restaurant Holdings II LLC                                20-_____( )
       NPC Holdings, Inc.                                            20-_____( )
       NPC International Holdings, LLC                               20-_____( )
       NPC Restaurant Holdings, LLC                                  20-_____( )
       NPC Operating Company B, Inc.                                 20-_____( )
       NPC Quality Burgers, Inc.                                     20-_____( )
           Case 20-33357 Document 1 Filed in TXSB on 07/01/20 Page 6 of 32
                                                                                  Execution Version


                   ACTION BY JOINT UNANIMOUS WRITTEN CONSENT OF
                          NPC RESTAURANT HOLDINGS II LLC
                         NPC INTERNATIONAL HOLDINGS, LLC
                               NPC INTERNATIONAL, INC.
                              NPC QUALITY BURGERS, INC.
                           NPC OPERATING COMPANY B, INC.

                                           June 30, 2020

                The undersigned, being (a) all of the members of the board of directors, or (b) the
sole member, as the case may be (in each case, the “Governing Body”), of the entities specified
on the signature pages hereto (each such entity individually, a “Company”), do hereby consent to
and adopt and approve by written consent, in accordance with the laws of Delaware and Kansas,
as applicable, the following resolutions and each and every action effected thereby:

                 WHEREAS, each Governing Body has reviewed and has had the opportunity to
ask questions about the materials presented by the management and the legal and financial advisors
of such Company regarding the liabilities and liquidity of such Company, the strategic alternatives
available to it, and the impact of the foregoing on such Company’s business;

                 WHEREAS, each Governing Body has had the opportunity to consult with the
management and the legal and financial advisors of such Company to evaluate, and has evaluated,
the strategic alternatives available to such Company; and

                   WHEREAS, each Governing Body desires to approve the following resolutions.

         1.        Appointment of Chief Restructuring Officer

              NOW, THEREFORE, BE IT RESOLVED, that, Mr. Eric Koza, CFA, be and
hereby is, appointed the Chief Restructuring Officer of the Company under the terms and
conditions of that certain services agreement, dated as of January 30, 2020, by and among
NPC Restaurant Holdings I LLC, AP Services, LLC, and Mr. Koza (the “CRO Agreement”),
which terms and conditions shall be and are hereby incorporated by reference;

                RESOLVED, that Mr. Koza shall collaborate and maintain open communications
with the other members of management and the Governing Body with respect to all aspects of his
responsibilities;

                 RESOLVED, that Mr. Koza, in coordination with the advisors and other members
of management, shall be authorized from time to time to make decisions, subject to the control and
direction of the Board, with respect to certain aspects of the Company’s business related to: (a) the
development of, or revisions to, the Company’s business plan relevant to any Restructuring
Decisions (as defined herein) or the Chapter 11 Filings (as defined herein); (b) the Company’s
communications with and outreach to its stakeholders; and (c) various other restructuring
initiatives, including negotiations with, and proposals to, parties in interest (clauses (a) – (c),
collectively, the “Restructuring Decisions”), subject to the direction of the Board in all respects;



                                                 1
WEIL:\97357469\7\65961.0003
         Case 20-33357 Document 1 Filed in TXSB on 07/01/20 Page 7 of 32




              RESOLVED, that Mr. Koza, in coordination with the other members of
management and the advisors, shall facilitate negotiations and engagement with the Company’s
stakeholders;

       2.      Commencement of Chapter 11 Cases

               RESOLVED, that, with respect to each Company, its Governing Body has
determined, after consultation with the management and the legal and financial advisors of such
Company, that it is desirable and in the best interests of such Company, its shareholders, creditors,
and other parties in interest that a petition be filed with the United States Bankruptcy Court for the
Southern District of Texas (the “Bankruptcy Court”) by such Company seeking relief under the
provisions of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”); and be it
further

                 RESOLVED, that any duly appointed officer of such Company, including but not
limited to the Chief Executive Officer, the Chief Financial Officer, Co-Chief Financial Officer and
the Chief Restructuring Officer (each, an “Authorized Person”), in each case, acting singly or
jointly, be, and each hereby is, authorized, empowered, and directed, with full power of delegation,
to negotiate, execute, deliver, and file with the Bankruptcy Court, in the name and on behalf of
such Company, and under its corporate seal or otherwise, all plans, petitions, schedules,
statements, motions, lists, applications, pleadings, papers, affidavits, declarations, orders and other
documents (collectively, the “Chapter 11 Filings”) (with such changes therein and additions
thereto as any such Authorized Person may deem necessary, appropriate or advisable, the
execution and delivery of any of the Chapter 11 Filings by any such Authorized Person with any
changes thereto to be conclusive evidence that any such Authorized Person deemed such changes
to meet such standard); and be it further

               RESOLVED, that any Authorized Person, in each case, acting singly or jointly,
be, and each hereby is, authorized, empowered, and directed, with full power of delegation, in the
name and on behalf of the applicable Company, to take and perform any and all further acts and
deeds that such Authorized Person deems necessary, appropriate, or desirable in connection with
such Company’s chapter 11 case (each, a “Chapter 11 Case”) or the Chapter 11 Filings, including
(a) the payment of fees, expenses, and taxes such Authorized Person deems necessary, appropriate,
or desirable, and (b) negotiating, executing, delivering, performing, and filing any and all
additional documents, schedules, statements, lists, papers, agreements, certificates or instruments
(or any amendments or modifications thereto); and be it further

       3.      Restructuring Support Agreement

               RESOLVED, that in connection with the Chapter 11 Cases, it is in the best interest
of the Company to enter into a Restructuring Support Agreement (the “Restructuring Support
Agreement”) on terms and conditions substantially similar to those set forth in the form of
Restructuring Support Agreement previously provided to each Governing Body; and be it further

               RESOLVED, that (a) the forms, terms and provisions of the Restructuring Support
Agreement, and all the exhibits annexed thereto, (b) the execution, delivery, and performance
thereof, and (c) the consummation of the transactions contemplated thereunder by the Company


                                                  2
         Case 20-33357 Document 1 Filed in TXSB on 07/01/20 Page 8 of 32




are hereby authorized, approved, and declared advisable and in the best interest of the Company,
with such changes therein and additions thereto as any Authorized Person of the Company
executing the same may, in such Authorized Person’s discretion, deem necessary or appropriate,
it being acknowledged that the execution of the Restructuring Support Agreement and such other
documents, agreements, instructions and certificates as may be required or contemplated by the
Restructuring Support Agreement, as applicable, shall be conclusive evidence of the approval
thereof; and be it further

                RESOLVED, that any Authorized Person, in each case, acting singly or jointly,
be, and each hereby is, authorized, empowered, and directed, with full power of delegation, in the
name and on behalf of the applicable Company, to cause the Company to enter into, execute,
deliver, certify, file and/or record, and perform the obligations arising under, the Restructuring
Support Agreement, substantially in the form previously presented to each Governing Body,
together with such other documents, agreements, instruments, and certificates as may be required
by the Restructuring Support Agreement; and be it further

               RESOLVED, that any Authorized Person, in each case, acting singly or jointly,
be, and each hereby is, authorized, empowered, and directed, with full power of delegation, in the
name and on behalf of the Company, to execute and deliver any amendments, supplements,
modifications, renewals, replacements, consolidations, substitutions, and extensions of the
Restructuring Support Agreement, and/or any of the related documents which shall, in such
Authorized Person’s judgment, be necessary, proper or advisable; and be it further


       4.      Cash Collateral and Adequate Protection

                 RESOLVED, in connection with the Chapter 11 Cases, with respect to each
Company, its Governing Body has considered providing adequate protection, including paying
certain fees to certain prepetition secured lenders party to (a) that certain Super-Priority Term Loan
Credit Agreement, dated as of January 21, 2020 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time), by and among NPC International, Inc., a
Kansas corporation, NPC Quality Burgers, Inc., a Kansas corporation, and NPC Operating
Company B, Inc., a Kansas corporation, each as a borrower (collectively, the “Debtor
Borrowers”), NPC Restaurant Holdings, LLC, a Kansas corporation, as guarantor (“NPC RH”),
KKR Loan Administration Services LLC (“KKR”), as administrative agent (the “Priority
Agent”), Deutsche Bank Trust Company Americas, as collateral agent (the “Collateral Agent”),
and the lenders from time to time party thereto (the “Priority Lenders”), (b) that certain First Lien
Credit Agreement, dated as of April 20, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time), by and among the Debtor Borrowers,
NPC RH, as guarantor, KKR, as administrative agent (the “First Lien Agent”), the Collateral
Agent, and the lenders from time to time party thereto (the “First Lien Lenders”), and (c) that
certain Second Lien Credit Agreement, dated as of April 20, 2017 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time), by and among the Debtor
Borrowers, NPC RH, as guarantor, Wilmington Savings Fund Society, FSB, as administrative
agent (the “Second Lien Agent” and, together with the Priority Agent and the First Lien Agent,
collectively, the “Agents”), the Collateral Agent, and the lenders from time to time party thereto
(the “Second Lien Lenders” and, together with the Priority Lenders and the First Lien Lenders,


                                                  3
         Case 20-33357 Document 1 Filed in TXSB on 07/01/20 Page 9 of 32




collectively, the “Lenders”), pursuant to a consensual cash collateral order (the “Cash Collateral
Order”), on terms and conditions similar to those previously provided to each Company;

             RESOLVED, the Governing Body of each Company, having considered the terms
of the Cash Collateral Order, and having consulted with and considered advice from each
Company’s legal and financial advisors, deems it advisable and in the best interests of each
Company to enter into the transactions contemplated in the Cash Collateral Order;

               RESOLVED, that any Authorized Person, in each case, acting singly or jointly,
be, and each hereby is, authorized, empowered, and directed, with full power of delegation, in the
name and on behalf of the applicable Company, to negotiate and approve the terms and provisions
of, and performance by each applicable Company of, and to prepare each of the documents and
instruments to be executed by such Company which are described in or contemplated by the Cash
Collateral Order (the “Cash Collateral Order Documents”); and be it further

               RESOLVED, that any Authorized Person, in each case, acting singly or jointly,
be, and each hereby is, authorized, empowered, and directed, with full power of delegation, in the
name and on behalf of the applicable Company, to take such action as such Authorized Person
deems necessary or appropriate to cause each Company to complete the transactions contemplated
by the Cash Collateral Order, including, but not limited to, the filing and/or execution and delivery
of each of the Cash Collateral Order Documents, and any and all other agreements, documents or
instruments required or appropriate in connection with or incidental to the transactions
contemplated by each of the foregoing; and be it further

                RESOLVED, that any Authorized Person, in each case, acting singly or jointly,
be, and each hereby is, authorized, empowered, and directed, with full power of delegation, in the
name and on behalf of the applicable Company, to pay all fees and expenses in accordance with
the terms of the Cash Collateral Order Documents (including, without limitation, all fees and
expenses of any Company’s and their respective subsidiaries’ auditors, attorneys and advisors and
all fees and expenses payable to the Agents and the Lenders) and make any other payments as may
be deemed necessary, appropriate or desirable in connection with the Cash Collateral Order
Documents, which shall, in such Authorized Person’s sole judgment, be necessary, proper or
advisable to perform each applicable Company’s obligations under or in connection with the Cash
Collateral Order Documents;

               RESOLVED, that any Authorized Person, in each case, acting singly or jointly,
be, and each hereby is, authorized, empowered, and directed, with full power of delegation, in the
name and on behalf of each applicable Company, to take all such further actions, which shall, in
such Authorized Person’s judgment, be necessary, proper or advisable to perform such applicable
Company’s obligations under or in connection with the Cash Collateral Order Documents and the
transactions contemplated therein and to carry out fully the intent of the foregoing resolutions; and
be it further

               RESOLVED, that the signature of any Authorized Person of the applicable
Company to any Cash Collateral Order Documents to which the applicable Company is a party or
signatory shall be conclusive evidence of the authority of such Authorized Person to execute and
deliver such Cash Collateral Order Documents; and be it further



                                                 4
        Case 20-33357 Document 1 Filed in TXSB on 07/01/20 Page 10 of 32




                RESOLVED, that any Authorized Person, in each case, acting singly or jointly,
be, and each hereby is, authorized, empowered, and directed, with full power of delegation, in the
name and on behalf of each applicable Company, to execute and deliver any amendments,
supplements, modifications, renewals, replacements, consolidations, substitutions and extensions
of any of the Cash Collateral Order Documents which shall, in such Authorized Person’s judgment,
be necessary, proper or advisable; and be it further

               RESOLVED, that the Governing Body of each applicable Company hereby
authorizes any current and/or future subsidiary of such Company, to the extent applicable, to
execute any agreement and/or document as may be contemplated or required by the Cash Collateral
Order Documents; and be it further

       5.      Retention of Advisors

                RESOLVED, that, in connection with the Chapter 11 Case, any Authorized
Person, in each case, acting singly or jointly, be, and each hereby is, authorized, empowered, and
directed, with full power of delegation, in the name and on behalf of such Company, to employ
and retain all assistance by legal counsel, accountants, financial advisors, investment bankers, and
other professionals on behalf of such Company that such Authorized Person deems necessary,
appropriate, or advisable in connection with, or in furtherance of, the Chapter 11 Case, with a view
to the successful prosecution of the Chapter 11 Case (such acts to be conclusive evidence that such
Authorized Person deemed the same to meet such standard); and be it further

                RESOLVED, that the law firm of Weil, Gotshal & Manges LLP, located at
767 Fifth Avenue, New York, New York 10153, is hereby retained as counsel for each Company
in its Chapter 11 Case, subject to Bankruptcy Court approval; and be it further

              RESOLVED, that the firm of AlixPartners, LLP, located at 909 Third Avenue,
30th Floor, New York, NY 10022, is hereby retained as financial advisor for each Company in its
Chapter 11 Case, subject to Bankruptcy Court approval; and be it further

               RESOLVED, that the firm of Greenhill & Co., LLC, located at 300 Park Avenue,
New York, NY 10022, is hereby retained as investment banker for each Company in its Chapter 11
Case, subject to Bankruptcy Court approval; and be it further

                RESOLVED, that the firm of Epiq Corporate Restructuring, LLC, located at
777 Third Avenue, 12th Floor, New York, New York 10017, is hereby retained as claims, noticing
and solicitation agent, and administrative advisor for each Company in its Chapter 11 Case, subject
to Bankruptcy Court approval; and be it further

                 RESOLVED, that, with respect to each Company, any Authorized Person, in each
case, acting singly or jointly, be, and each hereby is, authorized, empowered, and directed, with
full power of delegation, in the name and on behalf of such Company, to take and perform any and
all further acts and deeds, including (a) the payment of any consideration, (b) the payment of fees,
expenses and taxes such Authorized Person deems necessary, appropriate, or desirable, and
(c) negotiating, executing, delivering, performing, and filing any and all documents, motions,
pleadings, applications, declarations, affidavits, schedules, statements, lists, papers, agreements,
certificates or instruments (or any amendments or modifications thereto) in connection with the


                                                 5
        Case 20-33357 Document 1 Filed in TXSB on 07/01/20 Page 11 of 32




engagement of professionals contemplated by the foregoing resolutions (such acts to be conclusive
evidence that such Authorized Person deemed the same to meet such standard); and be it further

       6.      General

                RESOLVED, that, with respect to each Company, any Authorized Person, any one
of whom may act without the joinder of any of the others, hereby is authorized, empowered, and
directed, with full power of delegation, in the name and on behalf of such Company, to take and
perform any and all further acts or deeds, including (a) the negotiation of such additional
agreements, amendments, modifications, supplements, consents, waivers, reports, documents,
instruments, applications, notes or certificates not now known but which may be required, (b) the
execution, delivery, performance and filing (if applicable) of any of the foregoing, and (c) the
payment of all fees, consent payments, taxes, indemnities and other expenses as any such
Authorized Person, in his or her sole discretion, may approve or deem necessary, appropriate, or
desirable to carry out the intent and accomplish the purposes of the foregoing resolutions and the
transactions contemplated thereby, all of such actions, executions, deliveries, filings, and payments
to be conclusive evidence of such approval or that such Authorized Person deemed the same to
meet such standard; and be it further

               RESOLVED, that, to the extent that any Company serves as the sole member,
managing member, general partner, partner or other governing body (collectively, a “Controlling
Company”), in each case, of any other company (a “Controlled Company”), each Authorized
Person of such Controlling Company, any one of whom may act without the joinder of any other
Authorized Person, be, and each of them hereby is, severally authorized, empowered and directed
in the name and on behalf of such Controlling Company (acting for such Controlled Company in
the capacity set forth above, as applicable), to take all of the actions on behalf of such Controlled
Company that an Authorized Person is herein authorized to take on behalf of such Controlling
Company; and be it further

               RESOLVED, that any person dealing with any Authorized Person of any Company
in connection with any of the foregoing matters shall be conclusively entitled to rely upon the
authority of such Authorized Person and by his or her execution of any document, agreement or
instrument, the same to be a valid and binding obligation of such Company enforceable in
accordance with its terms; and be it further

                RESOLVED, that each Authorized Person of each Company is hereby authorized
to certify and deliver to any person to whom such certification and delivery may be deemed
necessary or desirable in the opinion of such Authorized Person, a true copy of the foregoing
resolutions of such person; and be it further

               RESOLVED, that the authority conferred upon each Authorized Person by this
written consent is in addition to, and shall in no way limit, such other authority as such Authorized
Person may have with respect to the subject matter of the foregoing resolutions, and that the
omission from this written consent of any agreement or other arrangement contemplated by any of
the agreements, instruments or documents described in the foregoing resolutions or any action to
be taken in accordance with any requirement of any of the agreements, instruments or documents
described in the foregoing resolutions shall in no manner derogate from the authority of such



                                                 6
        Case 20-33357 Document 1 Filed in TXSB on 07/01/20 Page 12 of 32




Authorized Person to take all actions necessary, advisable or appropriate to consummate,
effectuate, carry out or further the transactions contemplated by and the intents and purposes of
the foregoing resolutions; and be it further

                 RESOLVED, that each Governing Body, as applicable, hereby adopts and
incorporates by reference any form of specific resolution to carry into effect the intent and purpose
of the foregoing resolutions, or to cover authority included in matters authorized in the foregoing
resolutions, including forms of resolutions in connection therewith that may be required by any
state, other jurisdiction or other institution, person or agency, and a copy thereof shall be inserted
in the minute book of such Company following this unanimous written consent and certified as
duly adopted thereby; and be it further

                RESOLVED, that any and all past actions heretofore taken by any Authorized
Person, any director, manager, or member of any Company in the name and on behalf of such
Company in furtherance of any or all of the preceding resolutions be, and the same hereby are,
ratified, confirmed, and approved in all respects.



                                    [Signature Pages to Follow]




                                                  7
       Case 20-33357 Document 1 Filed in TXSB on 07/01/20 Page 13 of 32




                IN WITNESS WHEREOF, the undersigned, being the sole member of
NPC Restaurant Holdings II LLC, hereby consents to, adopts, and authorizes the foregoing
resolutions as of the date first written above.

SOLE MEMBER OF NPC RESTAURANT HOLDINGS II LLC:



                                                   NPC RESTAURANT HOLDINGS I LLC




                                                      Eric Koza




      [Signature Page to Joint Unanimous Written Consent – NPC Restaurant Holdings II LLC]
       Case 20-33357 Document 1 Filed in TXSB on 07/01/20 Page 14 of 32




                IN WITNESS WHEREOF, the undersigned, being the sole member of
NPC International Holdings, LLC, hereby consents to, adopts, and authorizes the foregoing
resolutions as of the date first written above.

SOLE MEMBER OF NPC INTERNATIONAL HOLDINGS, LLC:



                                                    NPC HOLDINGS, INC.




                                                      Eric Koza




      [Signature Page to Joint Unanimous Written Consent – NPC International Holdings, LLC]
Case 20-33357 Document 1 Filed in TXSB on 07/01/20 Page 15 of 32
Case 20-33357 Document 1 Filed in TXSB on 07/01/20 Page 16 of 32
Case 20-33357 Document 1 Filed in TXSB on 07/01/20 Page 17 of 32
Case 20-33357 Document 1 Filed in TXSB on 07/01/20 Page 18 of 32
           Case 20-33357 Document 1 Filed in TXSB on 07/01/20 Page 19 of 32




               IN WITNESS WHEREOF, the undersigned, being all of the members of the board of
directors of NPC Quality Burgers, Inc. and NPC Operating Company B, Inc., hereby consent to, adopt,
and authorize the foregoing resolutions as of the date first written above.

BOARD OF DIRECTORS OF NPC QUALITY BURGERS, INC. AND NPC OPERATING
COMPANY B, INC.:




                                                         Carl Hauch


                                                         Penny Lindemann Smith


                                                         Jason Poenitske




                        [Signature Page to Joint Unanimous Written Consent –
                     NPC Quality Burgers, Inc. and NPC Operating Company B, Inc.]
Case 20-33357 Document 1 Filed in TXSB on 07/01/20 Page 20 of 32
                          Case 20-33357 Document 1 Filed in TXSB on 07/01/20 Page 21 of 32

 Fill in this information to identify the case:

 Debtor name: NPC Holdings, Inc.
 United States Bankruptcy Court for the Southern District of Texas
                                               (State)
 Case number (If known):                                                                                                                      ☐ Check if this is an
                                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
Unsecured Claims and Are Not Insiders                                                                                                                           12/15

A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes.
Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors,
unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30 largest unsecured claims.
            Name of creditor and       Name, telephone number, and email address of         Nature of        Indicate if               Amount of unsecured claim
          complete mailing address,                  creditor contact                       the claim        claim is           If the claim is fully unsecured, fill in only
             including zip code                                                             (for example,    contingent,      unsecured claim amount. If claim is partially
                                                                                            trade debts,     unliquidated,        secured, fill in total claim amount and
                                                                                            bank loans,      or disputed      deduction for value of collateral or setoff to
                                                                                            professional                                calculate unsecured claim.
                                                                                            services, and
                                                                                            government
                                                                                            contracts)
                                                                                                                                 Total       Deduction          Unsecured
                                                                                                                               claim, if    for value of          claim
                                                                                                                               partially    collateral or
                                                                                                                               secured         setoff
   1     PIZZA HUT INC.               Attn.:        Kristin Mays
         7100 Corporate Dr.           Phone:        502‐874‐8300
                                                                                                Trade              U                                         $17,681,748.00
         PLANO, TX 75024              Facsimile:
                                      E-mail:       Kristin.Mays@yum.com
   2     THE WENDYS COMPANY           Attn.:        Erica Neal
         1 Dave Thomas Blvd.          Phone:        614-764-3100
                                                                                                Trade              U                                         $8,977,106.00
         DUBLIN, OH 43017             Facsimile:    614-764--3330
                                      E-mail:       erica.neal@wendys.com
   3     SYGMA MISSOURI               Attn.:       Laquada Johnson
         PO BOX 28523                 Phone:       877-441-1144
                                                                                                Trade              U                                         $7,403,178.00
         COLUMBUS, OH 43228           Facsimile:   614-734-2555
                                      E-mail:      LJohnson@SYGMAnetwork.com
   4     I.P.H.F.H.A. INC.            Attn.:        Kathy Alford
         7829 E. ROCKHILL ST          Phone:        316-685-1208
                                                                                                Trade              U                                         $3,801,353.00
         WICHITA, KS 67206            Facsimile:
                                      E-mail:      kalford@iphfha.com
   5     MCLANE                       Attn.:       Kimberly Mrozinski
         2085 Midway Rd.              Phone:       972-364-2112
                                                                                                Trade              U                                         $1,456,461.00
         CARROLLTON, TX 75006         Facsimile:   972-364-2093
                                      E-mail:      Kimberly.Mrozinski@McLaneFS.com
   6     SYSCO USA I INC              Attn.:       Leslee Donio
         PO BOX 27633                 Phone:       801-972-5484
                                                                                                Trade              U                                         $1,086,349.00
         SALT LAKE CITY, UT 84127     Facsimile:   801-563-6941
                                      E-mail:      Donio.leslee@int.sysco.com
   7     PH DIGICO LLC                Attn.:       Debbie Jonas
         7829 E. ROCKHILL SUITE 201   Phone:       316-685-1208
                                                                                                Trade              U                                          $864,841.00
         WICHITA, KS 67206            Facsimile:
                                      E-mail:       djonas@ipfha.com
   8     JESSICA PADGETT (C/O BRETT   Attn.:        BRETT T. BURMEISTER
         T. BURMEISTER)
                                                                                              Litigation                                                      $654,197.00
         14701 E. 42ND ST.            Phone:       816-373-5590
         INDEPENDENCE, MO 64055       Facsimile:   816-373-2112



 Official Form 204                                 List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                      Page 1
                         Case 20-33357 Document 1 Filed in TXSB on 07/01/20 Page 22 of 32
Debtor      NPC International Holdings, LLC                                                          Case number (if known)
            Name


           Name of creditor and        Name, telephone number, and email address of         Nature of        Indicate if               Amount of unsecured claim
         complete mailing address,                   creditor contact                       the claim        claim is           If the claim is fully unsecured, fill in only
            including zip code                                                              (for example,    contingent,      unsecured claim amount. If claim is partially
                                                                                            trade debts,     unliquidated,        secured, fill in total claim amount and
                                                                                            bank loans,      or disputed      deduction for value of collateral or setoff to
                                                                                            professional                                calculate unsecured claim.
                                                                                            services, and
                                                                                            government
                                                                                            contracts)
                                                                                                                                 Total       Deduction          Unsecured
                                                                                                                               claim, if    for value of          claim
                                                                                                                               partially    collateral or
                                                                                                                               secured         setoff
                                      E-mail:      brett@BGattorney.com
  9      WHGRE LLC                    Attn.:       Nikki Marion
         3211 SHANNON RD SUITE 225    Phone:       212-607-0546
                                                                                                Trade              U                                          $401,386.00
         DURHAM, NC 27707             Facsimile:
                                      E-mail:      Nikki.marion@eldridge.com
 10      R&W PIZZA HUT’S OF NC        Attn.:       Rusty Goode
         PO BOX 12100                 Phone:       407-876-7367
                                                                                                Trade              U                                          $324,036.00
         DES MOINES, IA 50312         Facsimile:
                                      E-mail:      rgoodecpa@gmail.com
 11      VALENTI MID ATLANTIC         Attn.:        Steve Nesbitt
         REALTY II
         PO BOX 8618                  Phone:       717-560-3091                                 Trade              U                                          $310,405.00
         LANCASTER, PA 17604          Facsimile:
                                      E-mail:      steve@restmgt.com
 12      DOMINION VIRGINIA POWER      Attn.:       Tomas F. Farrell, II
         PO BOX 26543                 Phone:       888‐667-3000
                                                                                                Trade                                                         $253,102.00
         RICHMOND, VA 23290           Facsimile:   804-819-2205
                                      E-mail:
 13      TIFFANY SMITH (C/O MARK L.   Attn.:       Mark Rosenberg
         ROSENBERG ESQ.)
         554 LOMAX ST                 Phone:       904-354-4680                               Litigation                                                      $202,638.00
         JACKSONVILLE, FL 32204       Facsimile:   904-725-3783
                                      E-mail:
 14      AMERICAN REALTY CAPITAL      Attn.:       Debbie Hester
         2325 EAST CAMELBACK ROAD     Phone:       215-449-3687
         SUITE 1100                                                                             Trade              U                                          $193,725.00
         PHOENIX, AZ 85016            Facsimile:
                                      E-mail:      dhester@vereit.com
 15      DUKE ENERGY PROCESS          Attn.:       Lynn Good
         PO BOX 1003                  Phone:       866-582-6345
         Charlotte, NC 28201          Facsimile:   800-419-5473                                 Trade                                                         $176,129.00
                                      E-mail:      CCSTRALBuildersFaxes@duke-
                                                   energy.com
 16      JOANNE HENSHAW (C/O          Attn.:       JAMES J. AMATO, ESQ
         JAMES J. AMATO, ESQ.)
         NO. 1 MAHANTONGO ST.         Phone:        570-622-2455                              Litigation                                                      $168,750.00
         POTTSVILLE PA 17901          Facsimile:    570-622-5330
                                      E-mail:      JAMATO@FEPLAWYERS.COM
 17      EVERGY                       Attn.:        Mark A. Ruelle
         PO BOX 219330                Phone:        816-221-2323
                                                                                                Trade                                                         $149,827.00
         KANSAS CITY, MO 64121        Facsimile:    816-654-1479
                                      E-mail:
 18      DUKE ENERGY                  Attn.:       Lynn Good
         PO BOX 70516                 Phone:       800-653-5307
         CHARLOTTE, NC 28272          Facsimile:   800-351-3853                                 Trade                                                         $149,636.00
                                      E-mail:      SEServiceInstallation@duke-
                                                   energy.com




Official Form 204                                  List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                      Page 2
                         Case 20-33357 Document 1 Filed in TXSB on 07/01/20 Page 23 of 32
Debtor      NPC International Holdings, LLC                                                         Case number (if known)
            Name


           Name of creditor and       Name, telephone number, and email address of         Nature of        Indicate if               Amount of unsecured claim
         complete mailing address,                  creditor contact                       the claim        claim is           If the claim is fully unsecured, fill in only
            including zip code                                                             (for example,    contingent,      unsecured claim amount. If claim is partially
                                                                                           trade debts,     unliquidated,        secured, fill in total claim amount and
                                                                                           bank loans,      or disputed      deduction for value of collateral or setoff to
                                                                                           professional                                calculate unsecured claim.
                                                                                           services, and
                                                                                           government
                                                                                           contracts)
                                                                                                                                Total       Deduction          Unsecured
                                                                                                                              claim, if    for value of          claim
                                                                                                                              partially    collateral or
                                                                                                                              secured         setoff
 19      ALABAMA POWER COMPANY       Attn.:        Mark A. Crosswhite
         PO BOX 242                  Phone:        888-430-5787
                                                                                               Trade                                                         $139,019.00
         BIRMINGHAM, AL 35292        Facsimile:
                                     E-mail:      support@alabamapower.com
 20      STAPLES BUSINESS            Attn.:       Legal Notices
         ADVANTAGE
         PO BOX 660409               Phone:        888-753-4103                                Trade                                                         $117,038.00
         DALLAS, TX 75266            Facsimile:
                                     E-mail:       support@staplesadvantage.com
 21      BOTTLING GROUP LLC          Attn.:       Ashley Myers
         75 Remittance Dr            Phone:       800-789-2626
                                                                                               Trade              U                                          $106,433.00
         Chicago IL 60675            Facsimile:   847-483-6516
                                     E-mail:      ashley.myers.contractor@pepsico.com
 22      BGE                         Attn.:       Legal Notices
         PO BOX 13070                Phone:       800-685-0123
                                                                                               Trade                                                          $97,742.00
         PHILADELPHIA, PA 19101      Facsimile:   443-213-6017
                                     E-mail:
 23      PIZZA HUT OF AMERICA INC    Attn.:       Jay Alexander
         PO BOX 955641               Phone:       972-338-7700
                                                                                               Trade              U                                           $94,254.00
         SAINT LOUIS, MO 63195       Facsimile:
                                     E-mail:      jay.alexander@pizzahut.com
 24      JOHNSONDIVERSEY INC         Attn.:       Michael Macedo
         450 Ferguson Dr             Phone:       501-835-9103
                                                                                               Trade                                                          $88,678.00
         Mountain View, CA 94043     Facsimile:   262-631-4332
                                     E-mail:      mmacedo@autochlor.com
 25      LIQUID ENVIRONMENTAL        Attn.:       Legal Notices
         SOLUTIONS
         PO BOX 733372               Phone:       469-461-6065                                 Trade                                                          $84,578.00
         DALLAS, TX 75373            Facsimile:   469-461-6065
                                     E-mail:      customer.request@liquidenviro.com
 26      MBH ENTERPRISES LLC         Attn.:       Brandy Chormann
         12220 CHATTANOGGA PLAZA     Phone:       888-655-3678
         #289                                                                                  Trade                                                          $82,681.00
         MIDLOTHIAN, VA 23112        Facsimile:
                                     E-mail:      service@123esnow.com
 27      PUBLIX SUPER MARKET INC     Attn.:       Allison Davis
         PO BOX 32010                Phone:       863-688-7407
                                                                                               Trade              U                                           $79,684.00
         LAKELAND, FL 33802          Facsimile:
                                     E-mail:      allison.davis@publix.com
 28      RESTAURANT SUPPLY CHAIN     Attn.:       Rick Miles
         SOLUTIONS
         PO BOX 638655               Phone:       800-444-4144                                 Trade                                                          $78,527.00
         CINCINNATI, OH 45263        Facsimile:   502-721-5250
                                     E-mail:      rick.miles@rscs.com
 29      TORNIG REALTY LLC           Attn.:       Moses Kazanjian
         720 EAST PALISADE AVENUE    Phone:       201-408-5227
         SUITE 103                                                                             Trade              U                                           $ 76639.00
         ENGLEWOOD CLIFFS, NJ        Facsimile:
         07632


Official Form 204                                 List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                      Page 3
                         Case 20-33357 Document 1 Filed in TXSB on 07/01/20 Page 24 of 32
Debtor      NPC International Holdings, LLC                                                         Case number (if known)
            Name


           Name of creditor and       Name, telephone number, and email address of         Nature of        Indicate if               Amount of unsecured claim
         complete mailing address,                  creditor contact                       the claim        claim is           If the claim is fully unsecured, fill in only
            including zip code                                                             (for example,    contingent,      unsecured claim amount. If claim is partially
                                                                                           trade debts,     unliquidated,        secured, fill in total claim amount and
                                                                                           bank loans,      or disputed      deduction for value of collateral or setoff to
                                                                                           professional                                calculate unsecured claim.
                                                                                           services, and
                                                                                           government
                                                                                           contracts)
                                                                                                                                Total       Deduction          Unsecured
                                                                                                                              claim, if    for value of          claim
                                                                                                                              partially    collateral or
                                                                                                                              secured         setoff
                                     E-mail:      mkazanjian@everestrealtyco.com
 30      GEORGIA AIR AND             Attn.:       Legal Notices
         REFRIGERATION INC
         50 GRAYSON INDUSTRIAL       Phone:       (678) 707-3525
         PARKWAY                                                                               Trade
                                                                                                                  -                 -            -            $76,267.00
         GRAYSON, GA 30017           Facsimile:
                                     E-mail:      service@gahvacr.com




Official Form 204                                 List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                      Page 4
                     Case 20-33357 Document 1 Filed in TXSB on 07/01/20 Page 25 of 32




 Fill in this information to identify the case:

 Debtor name: NPC International Holdings, LLC
 United States Bankruptcy Court for the Southern District of Texas
                                              (State)
 Case number (If known):




Official Form 202
  Declaration Under Penalty of Perjury for Non-Individual Debtors                                                               12/15


An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING – Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152,
1341, 1519, and 3571.


              Declaration and signature



   I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
   partnership; or another individual serving as a representative of the debtor in this case.
   I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
   correct:
   ☐        Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
   ☐        Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
   ☐        Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
   ☐        Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
   ☐        Schedule H: Codebtors (Official Form 206H)
   ☐        Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
   ☐        Amended Schedule ____
           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
   ☐        Other document that requires a declaration _____________

   I declare under penalty of perjury that the foregoing is true and correct.



     Executed on July 1, 2020
                                                        /s/ Eric Koza
                                                        Signature of individual signing on behalf of debtor
                      MM / DD /YYYY
                                                        Eric Koza
                                                        Printed name

                                                        Chief Restructuring Officer
                                                        Position or relationship to debtor




 Official Form 202                            Declaration Under Penalty of Perjury for Non-Individual Debtors
         Case 20-33357 Document 1 Filed in TXSB on 07/01/20 Page 26 of 32




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                 §
                                 §
In re                            §                                    Chapter 11
                                 §
NPC INTERNATIONAL HOLDINGS, LLC, §                                    Case No. 20– ________
                                 §
                   Debtor. 1     §
                                 §
                                 §

        CONSOLIDATED CORPORATE OWNERSHIP STATEMENT PURSUANT
        TO FEDERAL RULES OF BANKRUPTCY PROCEDURE 1007 AND 7007.1

                  Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy

Procedure, attached hereto as Exhibit A is an organizational chart reflecting all of the ownership

interests in NPC International, Inc. and its affiliated debtors, as debtors and debtors in possession

in the above-captioned chapter 11 cases (collectively, the “Debtors”). The Debtors respectfully

represent as follows:

         1.       NPC Restaurant Holdings I LLC is the ultimate parent company of the Debtors.

         2.       To the best of the Debtors’ knowledge and belief, no entities own more than 10%
                  of NPC Restaurant Holdings I LLC’s equity interests other than:

                               ENTITY                     PERCENTAGE OWNERSHIP

                   WPH Holdings II Parent LLC                             49.99%

                   Eldridge NPC Holding LLC                               49.99%


         3.       NPC Restaurant Holdings I LLC owns 100% of the equity interest of
                  NPC Restaurant Holdings II LLC.

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are NPC International, Inc. (7298); NPC Restaurant Holdings I LLC (0595); NPC Restaurant Holdings II
    LLC (0595); NPC Holdings, Inc. (6451); NPC International Holdings, LLC (8234); NPC Restaurant Holdings,
    LLC (9045); NPC Operating Company B, Inc. (6498); and NPC Quality Burgers, Inc. (6457). The Debtors’
    corporate headquarters and service address is 4200 W. 115th Street, Suite 200, Leawood, KS 66211.
Case 20-33357 Document 1 Filed in TXSB on 07/01/20 Page 27 of 32




4.    NPC Restaurant Holdings II LLC owns 99.72% of the equity interest of
      NPC Holdings, Inc., with the remaining 0.28% held by Jim Schwartz and
      Troy Cook.

5.    NPC Holdings, Inc. owns 100% of the equity interest of NPC International
      Holdings, LLC.

6.    NPC International Holdings, LLC owns 100% of the equity interest of
      NPC Restaurant Holdings, LLC.

7.    NPC Restaurant Holdings, LLC owns 100% of the equity interest of
      NPC International, Inc.

8.    NPC International, Inc. owns 100% of the equity interests of:
      a. NPC Operating Company B, Inc.; and
      b. NPC Quality Burgers, Inc.




                                      2
Case 20-33357 Document 1 Filed in TXSB on 07/01/20 Page 28 of 32




                           Exhibit A

                      Organizational Chart
Case 20-33357 Document 1 Filed in TXSB on 07/01/20 Page 29 of 32
                     Case 20-33357 Document 1 Filed in TXSB on 07/01/20 Page 30 of 32




 Fill in this information to identify the case:

 Debtor name: NPC International Holdings, LLC
 United States Bankruptcy Court for the Southern District of Texas
                                              (State)
 Case number (If known):




Official Form 202
  Declaration Under Penalty of Perjury for Non-Individual Debtors                                                               12/15


An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING – Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152,
1341, 1519, and 3571.


              Declaration and signature



   I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
   partnership; or another individual serving as a representative of the debtor in this case.
   I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
   correct:
   ☐        Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
   ☐        Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
   ☐        Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
   ☐        Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
   ☐        Schedule H: Codebtors (Official Form 206H)
   ☐        Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
   ☐        Amended Schedule ____
   ☐        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
           Other document that requires a declaration Corporate Ownership Statement

   I declare under penalty of perjury that the foregoing is true and correct.



     Executed on July 1, 2020
                                                        /s/ Eric Koza
                                                        Signature of individual signing on behalf of debtor
                      MM / DD /YYYY
                                                        Eric Koza
                                                        Printed name

                                                        Chief Restructuring Officer
                                                        Position or relationship to debtor




 Official Form 202                            Declaration Under Penalty of Perjury for Non-Individual Debtors
          Case 20-33357 Document 1 Filed in TXSB on 07/01/20 Page 31 of 32




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                 §
                                 §
In re                            §                                         Chapter 11
                                 §
NPC INTERNATIONAL HOLDINGS, LLC, §                                         Case No. 20– ________
                                 §
                   Debtor.       §
                                 §
                                 §

                              LIST OF EQUITY SECURITY HOLDERS 1

        Pursuant to Rule 1007(a)(3) of the Federal Rules of Bankruptcy Procedure, the following
identifies all holders having a direct or indirect ownership interest, of the above-captioned debtor
in possession (the “Debtor”).

Check applicable box:

☐ There are no equity security holders or corporations that directly or indirectly own 10% or more
of any class of the Debtor’s equity interest.

☒ The following are the Debtor’s equity security holders (list holders of each class, showing the
number and kind of interests registered in the name of each holder, and the last known address or
place of business of each holder):

      Name and Last Known Address of                                Kind/Class            Number of Interests
          Equity Interest Holder                                    of Interest                Held
              NPC Holdings, Inc.
         4200 W. 115th Street Suite 200                         Member Interest                    100%
            Leawood, Kansas 66211




1
    This list serves as the required disclosure by the Debtor pursuant to Rule 1007 of the Federal Rules of Bankruptcy
    Procedure. All equity positions listed are as of the date of commencement of the Debtor’s chapter 11 case.


                                                  List of Equity Holders                                           1
                     Case 20-33357 Document 1 Filed in TXSB on 07/01/20 Page 32 of 32




 Fill in this information to identify the case:

 Debtor name: NPC International Holdings, LLC
 United States Bankruptcy Court for the Southern District of Texas
                                              (State)
 Case number (If known):




Official Form 202
  Declaration Under Penalty of Perjury for Non-Individual Debtors                                                               12/15


An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING – Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152,
1341, 1519, and 3571.


              Declaration and signature



   I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
   partnership; or another individual serving as a representative of the debtor in this case.
   I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
   correct:
   ☐        Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
   ☐        Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
   ☐        Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
   ☐        Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
   ☐        Schedule H: Codebtors (Official Form 206H)
   ☐        Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
   ☐        Amended Schedule ____
   ☐        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
           Other document that requires a declaration List of Equity Security Holders

   I declare under penalty of perjury that the foregoing is true and correct.



     Executed on July 1, 2020
                                                        /s/ Eric Koza
                                                        Signature of individual signing on behalf of debtor
                      MM / DD /YYYY
                                                        Eric Koza
                                                        Printed name

                                                        Chief Restructuring Officer
                                                        Position or relationship to debtor




 Official Form 202                            Declaration Under Penalty of Perjury for Non-Individual Debtors
